Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status
	Claims 1-13 are pending. 
Claims 1-13 have been examined. 
	 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deville US 2006/0160706 (hereinafter “Deville”) in view of Champagne et al. US Patent No. 9,222,013 (hereinafter “Champagne”).
Claim 1.    
Deville teaches:
 	A method of freeing differentially stuck pipe in a well, comprising; spotting fluid, abstract, for freeing a pipe, abstract;
introducing a spotting fluid composition in the vicinity of a portion of differentially stuck pipe such that the spotting fluid contacts a material surrounding the portion of differentially stuck pipe,; [0020] teaches introducing the spotting fluid to the vicinity of a desired portion of a drill string and allowing the spotting fluid to interact with a portion of material surrounding the desired portion of the drill string;
the spotting fluid composition comprising
an invert emulsion including: [0008], 
an external phase comprising a [terpene]; oil phase, [0008]
and an internal phase comprising a hygroscopic fluid, [0008], glycerin, which is an anhydrous glycol.
Deville teaches to use any oleagineous fluid, see [0013]. Deville also teaches to add wetting agents, see [0019] and emulsifiers, see [0016]. Deville teaches to use organic acids such as carboxylic acids, which are structurally similar to sulfonic acids, see [0016].
Champagne teaches to add a surfactant comprising sodium dodecylbenzene sulfonate which is the acid salt of Applicant’s claimed sulfonic acid and dodecylbenzene sulfonic acid. 
 
Claim 2.    
Deville does not specifically teach:
wherein the terpene comprises at least one of: d-limonene, a-pinene, P-pinene, myrecene, geraniol, carvone, crysanthemic acid, farnesol, humulene, squalene, careen, camphene, a-terpinene, y-terpinene, and sabinene. 
Champagne teaches invert emulsions for oil-field applications where the oil phase is a terpene, specifically d-limonene, see col. 3, lines 18-23. The motivation for modifying Deville is set forth with respect to claim 1 and is incorporated herein by reference.

Claim 3.    
Deville teaches:
comprising allowing the spotting fluid composition to interact with the material surrounding the portion of differentially stuck pipe over a time period; [0020] teaches introducing the spotting fluid to the vicinity of a desired portion of a drill string and allowing the 
Claim 8.    
Deville teaches:
and the hygroscopic fluid comprises of anhydrous glycol, [0008], glycerin, which is an anhydrous glycol.
 
Claim 9:
Deville teaches:
wherein the invert emulsion consists of: the external phase comprising the terpene; and the internal phase comprising the hygroscopic fluid, see [0008].

Claim 10:
Deville teaches:
invert emulsion consists of: the external phase comprising the terpene; and the internal phase comprising the hygroscopic fluid, see [0008].

Claim 11.    
Deville teaches:
wherein the spotting fluid composition comprises a viscosifier, [0009], viscosifier of organophilic clay.


Deville teaches:
wherein the spotting fluid composition comprises an additive comprising an additive that acts as a wetting agent and an emulsifier. Deville teaches an ether carboxylic acid, see abstract. The examiner takes official notice that these compounds act as wetting agents and emulsifiers, see US Patent No. 5,231,224 and Advances in Colloid and Interface Science 250 · October 2017, (see section 4.2, teaches this group of compounds act as wetting agents and emulsifiers).
 
Claim 13.    
Deville teaches:
wherein the spotting fluid composition comprises a lubricant; the spotting fluid acts as a lubricant. Glycerin is a lubricant.  [0019] teaches phosphate esters. 

 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deville US 2006/0160706 (hereinafter “Deville”) in view of Champagne et al. US Patent No. 9,222,013 (hereinafter “Champagne”) Davis et al. US Patent No. 5,652,200 (“Davies”).

Claim 4:
Deville does not specifically disclose introducing a sulfonic acid in the vicinity of a portion of differentially stuck pipe such that the sulfonic acid contacts the spotting fluid composition and initiates a polymerization reaction of the terpene

Champagne teaches to add a surfactant comprising sodium dodecylbenzene sulfonate, which will hydrolyze to the sulfonic acid in the presence of any water and especially in the presence of the claimed hygroscopic fluid with attracts water. Since water is present, the claimed sulfonic acid is present and the claim limitation is met. This compound naturally acts like a wetting agent and emulsifier. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Deville and use the sulfonate salt of Champagne because Deville teaches to use surfactants and Champagne teaches that dodecylbenzene sulfonate salt (the salt of the sulfonic acid) a useful surfactant for the oil phase in an invert emulsion such that one of ordinary skill would have a reasonable expectation of success with the substitution. 
Davies teaches spotting fluids, see abstract, comprising emulsions, abstract, comprising surfactants “such as the sodium salt of dodecyl benzene sulphonic acid can be used” see col. 1, l. 66-67 in an emulsion for a spotting fluid.
Davies is cited to demonstrate that it is obvious to use the sodium salt of Applicant’s claimed sulfonic acid. 

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Deville and use the salt of Applicant’s claimed sulfonic acid because Champagne teaches the salt and Davies teaches and evidences that it is known to use the salt of the sulfonic acid and expect the compounds to function the same with a reasonable expectation of success.  

Claim 5:
Deville as modified by Champagne and Davis do not specifically disclose:
wherein the polymerization reaction generates a temperature differential of up to 3000. This would happen naturally after the polymerization reaction.

Claim 6:
Deville as modified by Champagne do not specifically disclose:
wherein the sulfonic acid comprises dodecylbenzenesulfonic acid (DDBSA.
Davies teaches spotting fluids, see abstract, comprising emulsions, abstract, comprising surfactants “such as the sodium salt of dodecyl benzene sulphonic acid can be used” see col. 1, l. 66-67 in an emulsion for a spotting fluid.
Davies is cited to demonstrate that it is obvious to use the sodium salt of Applicant’s claimed sulfonic acid. 

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Deville and use the salt of Applicant’s claimed sulfonic acid because Champagne teaches the salt and Davies teaches and evidences that it is known to use the salt of the sulfonic acid and expect the compounds to function the same with a reasonable expectation of success.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CHARLES R NOLD/Primary Examiner, Art Unit 3674